          Case 1:20-cv-04541-KHP Document 28 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE GAP, INC.,

                Plaintiff/ Counterclaim Defendant
                                                                        Case No. 20-cv-4541(LTS)(KHP)
        -against-

PONTE GADEA NEW YORK LLC,

                        Defendant/Counterclaimant.




    THE GAP, INC.’S NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, Local

Rule 56.1 Statement of Undisputed Facts, the Declarations of Jennifer Rondholz, Smita Butala,

Jonathan M. Zenilman, M.D., and Michael Geibelson, and all prior pleadings and proceedings in

this case, Plaintiff The Gap, Inc., by and through its attorneys will move before the Honorable

Laura Taylor Swain, at the United States Courthouse, 500 Pearl Street, New York, New York

10007, for an order pursuant to Federal Rule of Civil Procedure 56 granting its cross-motion for

summary judgment as to its claims for breach of contract, declaratory relief, rescission, and

reformation.

        PLEASE TAKE FURTHER NOTICE that pursuant to Your Honor’s individual rule

2(b)(i), Gap certifies that it has used its best efforts to resolve this dispute prior to filing this

Notice of Motion, inasmuch as all counsel participated in a telephonic meet and confer that

occurred on August 13, 2020 in which the grounds for Defendant’s motion for summary

judgment to which this cross-motion is addressed were discussed, and in which it as determined

that any further meet and confer concerning the ultimate merits of the action would be futile,

                                                    1
          Case 1:20-cv-04541-KHP Document 28 Filed 08/31/20 Page 2 of 2




inasmuch as the cross-motion presents the diametrically opposing view that summary judgment

should be granted in Plaintiff’s favor, and not defendant’s, with respect to the issues presented..


Dated: August 31, 2020                               Respectfully submitted,

                                                     DAVIS & GILBERT LLP



                                                     By: /s/ Joshua H. Epstein
                                                         Joshua H. Epstein, Bar No. (JE-2187)
                                                         Jesse B. Schneider (JS-4080)
                                                         1740 Broadway
                                                         New York, NY 10019
                                                         Telephone: (212) 468-4800
                                                         jepstein@dglaw.com
                                                         jschneider@dglaw.com


                                                     Lisa M. Coyle (LC-6750)
                                                     ROBINS KAPLAN LLP
                                                     399 Park Avenue, Suite 3600
                                                     New York, NY 10022
                                                     Telephone: (212) 980-7400
                                                     LCoyle@RobinsKaplan.com

                                                     Michael A. Geibelson (pro hac vice forthcoming)
                                                     Daniel Allender (pro hac vice forthcoming)
                                                     ROBINS KAPLAN LLP
                                                     2049 Century Park East, Suite 3400
                                                     Los Angeles, CA 90067
                                                     Telephone: (310) 550-0130
                                                     MGeibelson@RobinsKaplan.com
                                                     DAllender@RobinsKaplan.com



                                                     Attorneys for Plaintiff The Gap, Inc.




                                                 2
